Citation Nr: 0807252	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right ankle strain prior to January 19, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
right ankle strain from January 19, 2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain prior to August 26, 2003 and 
from October 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
February 2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which granted service 
connection for right knee strain and for right ankle strain, 
and assigned a 0 percent (non-compensable) evaluation for 
both, effective February 22, 2001.  

In an April 2004 rating decision, after receiving new 
evidence, the RO granted an increased 10 percent evaluation 
for right knee strain, effective in February 22, 2001.  A 
temporary evaluation of 100 percent was assigned effective 
August 26, 2003 based on surgical or other treatment 
necessitating convalescence, and a 10 percent evaluation was 
assigned from October 1, 2003.

In a June 2005 rating decision, after receiving new evidence, 
the RO granted a 20 percent evaluation for right ankle 
strain, effective January 19, 2005.  

The veteran testified at a January 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in April 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  Prior to January 19, 2005, the veteran is not shown to 
have moderate limitation of the ankle right ankle.

2.  From January 19, 2005, the veteran had 45 degrees plantar 
flexion in right ankle; she was assigned the maximum 
evaluation available under Diagnostic Code 5271 for 
limitation of motion.

3.  Prior to August 26, 2003 and from October 1, 2003, the 
veteran's right knee strain does not result in moderate 
recurrent subluxation or lateral instability; flexion limited 
to 45 degrees; extension limited to 10 degrees; removal of 
semilunar cartilage; or dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1.  Prior to January 19, 2005, the criteria for an initial 
compensable evaluation for right ankle strain have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271 
(2007).

2.  From January 19, 2005, the criteria for an evaluation in 
excess of 20 percent for right ankle strain have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271 
(2007).

3.  Prior to August 26, 2003 and from October 1, 2003, the 
criteria for an evaluation in excess of 10 percent for right 
knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 
4.45, 4.59. 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 
5262 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate her claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the July 
2001 letter addressed the veteran's original application for 
service connection.  In August 2002, the RO awarded service 
connection for right ankle strain and right knee strain.  
Therefore, the July 2001 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration.  Because the RO issued a new rating 
decision in June 2005, granting an increased evaluation 
during the pendency of this appeal, the Board will evaluate 
the level of disability both prior to and from January 19, 
2005.   Because a temporary evaluation of 100 percent was 
assigned from August 26, 2003 to October 1, 2003 for right 
knee strain based on surgical or other treatment 
necessitating convalescence, the Board will evaluate the 
level of disability both prior to August 26, 2003 and from 
October 1, 2003.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

1.  Right Ankle Strain

The veteran's service-connected right ankle is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent evaluation is assigned for 
moderate limitation of the ankle, and a maximum 20 percent 
evaluation is assigned for marked limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  The Board notes 
that normal ankle dorsiflexion is from 0 to 20 degrees, and 
normal ankle plantar flexion is from 0 degrees to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II.  
 
VA treatment records dated from September 2002 to January 
2007 show that the veteran complained of ankle pain in July 
2003.  She reported that her ankle could go out on her.  
There was no swelling of the right ankle.  VA treatment 
records do not otherwise reflect complaints or treatment for 
right ankle strain.  

At the time of a January 2005 VA examination, the veteran 
occasionally used a cane for walking.  She did not have 
arthritis.  She was able to stand up to one hour and was able 
to walk more than three miles.  The veteran reported giving 
way, instability, pain, stiffness and weakness in the right 
ankle.  There were no episodes of dislocation or subluxation.  
The veteran reported severe weekly flare-ups.  The veteran 
had 21 degrees plantar dorsiflexion.  On repetitive use, the 
veteran had 45 degrees plantar flexion.  Loss of motion was 
due to pain.  

An October 2007 VA examination shows that the veteran had 
moderate pain in the right ankle.  She used an elastic ankle 
support and sometimes used a cane.  There were no periods of 
flare-ups sufficient to miss work.  The veteran did not have 
surgery on the ankle.  There were no episodes of dislocation 
or subluxation, and no history of inflammatory arthritis.  
There was no definite swelling on examination.  The veteran 
was tender anterior to the medial malleolus.  She had 0 to 
considerably more than 45 degrees of plantar flexion.  There 
was some pain on inversion and eversion of the ankle.  Range 
of motion was repeated three times without significant 
change.  The examiner stated, therefore, that there was no 
clinical evidence of reduced range of motion of function with 
repetition.  Range of motion of the ankle in dorsiflexion and 
plantar flexion was without any evidence of increased pain.  
There were no true flare ups.  There was no pain on varus or 
valgus angulation of the os calcis in relation to the long 
axis of the tibia with the veteran standing.  X-rays of the 
ankle showed some pointing of the medial malleolus.  The 
veteran was assessed with right ankle strain.  

Prior to January 19, 2005 a compensable evaluation is not 
warranted for right ankle strain where the veteran is not 
shown to have moderate limitation of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  VA treatment 
records noted only a complaint of right ankle pain, with no 
swelling, and no further treatment.  

From January 19, 2005, the veteran was assigned a 20 percent 
evaluation under Diagnostic Code 5271 for right ankle strain.  
A 20 percent evaluation is the maximum evaluation available 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).

The veteran is not entitled to a higher evaluation under 
other provisions of the code pertaining to the ankle.  The 
veteran is shown to have ankylosis of the right ankle in 
plantar flexion or ankylosis of the subastragalar or tarsal 
joint at any time during the appeals period to warrant an 
evaluation under Diagnostic Codes 5270 and 5272.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270 (2007).  The veteran is 
not shown to have malunion of the os calcis or astragalus 
with deformity, or astragalectomy at any time during the 
appeals period to warrant an evaluation under Diagnostic 
Codes 5273 or 5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5273, or 5274 (2007).    

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The veteran is not shown to have additional loss of 
motion on repetitive use, and there were no true flare-ups 
shown on examination in October 2007.

2.  Right Knee Strain

The veteran's right knee strain is currently rated 10 percent 
disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257 (2007).  A specific diagnostic code does not 
exist which sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the veteran.  
When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disability as 
to which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2007).  When an unlisted disease, injury, 
or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.  Diagnostic Code 5257 
contemplates other impairment of the knee which is assigned a 
30 percent evaluation for severe recurrent subluxation or 
lateral instability; a 20 percent evaluation for moderate 
recurrent subluxation or lateral instability; and a 10 
percent evaluation for slight recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

Further, the Rating Schedule provides that arthritis due to 
trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  Degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation is assigned with x-ray 
evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of 
involvement of two or more major joints with occasional 
incapacitating exacerbations. Id. 

Limitation of motion for the knee in this case may be rated 
under Diagnostic Codes 5256-5261. See 38 C.F.R. § 4.71a 
(2007).

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2007).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id.

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2007).  A 10 percent evaluation is assigned for removal 
of semilunar cartilage which is symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2007).

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 percent; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2007).  VA's General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

VA's General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
the General Counsel considered a hypothetical situation in 
which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg. 

VA treatment records dated from September 2002 to January 
2007 show that the veteran has received treatment for chronic 
right knee pain at VA.  An August 2003 MRI indicated a 
possible medial meniscal tear of the right knee.  The 
ligaments were intact and there was no evidence of 
degenerative joint disease.  The veteran had a surgical 
arthroscopy of the right knee, medial femoral condyle, in 
August 2003.  She had a post-operative diagnosis of right 
knee medial femoral condyle condral defect.  In October 2003, 
the veteran had active range of motion in the right knee from 
-4 to 94 degrees.  Patellar tracking was in normal in a 
lateral pattern.  A December 2003 VA examination shows that 
the knee was stable to valgus varus testing.  The veteran had 
0 to 120 degrees range of motion with minimal pain with 
patellar maneuvers.  A November 2004 orthopedic follow-up 
noted no effusion and no joint line tenderness.  The veteran 
was positive for patellar grinding and negative for 
McMurray's testing.  

During a January 2005 VA examination, the veteran reported 
instability, pain, stiffness, and weakness in the right knee.  
The veteran had 0 to 127 degrees active flexion.  There was 
no additional loss of motion on repetitive use.  There was no 
loss of bone, inflammatory arthritis, or joint ankylosis.  
The veteran had grinding and tenderness in the right knee.  
There was no instability, effusion, dislocation, or locking 
noted.  McMurray's test was positive.  The veteran was noted 
to have a meniscus abnormality.  No abnormalities were found 
on x-ray of the right knee.  The veteran was diagnosed with 
right patellofemoral syndrome.  It was noted that this caused 
decreased mobility, decreased strength, and lower extremity 
pain.    

VA treatment records from May 2005 show that the veteran was 
being treated with physical therapy for bilateral knee 
disabilities.  She had a MRI done in May 2005.  There was no 
evidence of meniscal tear or other internal derangements.  
July 2007 x-rays of the knees were negative.  A July 2007 MRI 
shows chondromalacia only.   

An October 2007 VA examination shows that the veteran 
reported moderate pain in the right knee, exacerbated by 
activity.  There were no periods of flare-ups sufficient to 
miss work.  The veteran used a cane occasionally.  The 
veteran walked with a normal gait.  There was no effusion.  
The veteran had slightly tender medial and lateral joint 
lines.  There was crepitus on patellofemoral motion.  The 
veteran had 0 120 degrees, 0 to 117 degrees, and 0 to 120 
degrees flexion on repeat testing without any evidence of 
increased pain.  Range of motion testing was repeated three 
times without significant change.  The examiner stated, 
therefore, that there was no clinical evidence of reduced 
range of motion or function with repetition.  There were no 
true flare ups.  The veteran had normal stability of the 
medial and lateral collateral ligaments as determined by 
varus and valgus stress testing.  The veteran had normal 
Lachman, drawer and McMurray's tests.  X-rays of the knee 
showed a small spur on the inferior articular aspect of the 
patella.  A MRI of the knee had revealed chondromalacia.  The 
veteran was assessed with right knee strain, chondromalacia 
patella (patellofemoral syndrome) and mild degenerative 
arthritis. 

Prior to August 26, 2003 and from October 1, 2003, the 
veteran was assigned a 10 percent evaluation for right knee 
strain under Diagnostic Code 5257.  The Board finds that a 20 
percent evaluation is not warranted where the veteran is not 
shown to have moderate recurrent subluxation or lateral 
instability in the right knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  Although the veteran has 
reported having right knee instability, recurrent subluxation 
and lateral instability is not shown by the medical evidence 
of record.  A December 2003 VA examination shows that the 
knee was stable to valgus varus testing.  There was no 
instability, dislocation, or locking at the time of a January 
2005 VA examination.  An October 2007 VA examination shows 
that the veteran had normal stability of the medial and 
lateral collateral ligaments as determined by valgus varus 
testing. 

The veteran is not shown to have ankylosis of the right knee, 
removal of semilunar cartilage, dislocated semilunar 
cartilage, compensable limitation of flexion, or compensable 
limitation of extension in the right knee, to warrant a 
separate evaluation under Diagnostic Codes 5256, 5258, 5259, 
5260, and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5260, and 5261 (2007).  The veteran's knee 
is not shown by medical evidence to be in fixation.  Although 
an August 2003 MRI indicated a possible medial meniscal tear, 
and the veteran was noted to have a meniscus abnormality in 
January 2005; a later May 2005 MRI showed no evidence of 
meniscal tear or other internal derangements.  There is no 
indication that the veteran has had removal of semilunar 
cartilage or dislocated semilunar cartilage in the right 
knee.  

Finally, the Board notes that the October 2007 VA examiner's 
diagnoses included that of minimal arthritis.  To the extent 
that this was based on a reading of the x-rays taken at the 
time, the Board notes that the veteran has not met the 
criteria for a zero percent rating under Diagnostic Codes 
5260 or 5261 for limitation of motion to warrant a separate 
rating for arthritis.  See VAOPGCPREC 23-97 (July 1, 1997).  
However, as noted above, a rating for arthritis can also be 
assigned based on x-ray findings and painful motion under 38 
C.F.R. § 4.59, which states that painful motion with joint or 
periarticular pathology is entitled to at least the minimum 
compensable rating for the joint.  See also VAOPGCPREC 9-98, 
footnote 1; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  This separate rating assumes however, that the 
veteran is also in receipt of a separate rating under 
Diagnostic Code 5257.  However, as noted above, the veteran 
does not exhibit recurrent instability or subluxation and the 
veteran's right knee strain was only rated under Diagnostic 
Code 5257 by analogy.  The primary objective symptomatology 
appears to be painful and limited motion of the knee.  Thus, 
the veteran's right knee strain could be rating either under 
the provisions of Diagnostic Code 5257 or Diagnostic Code 
5003, but not both since pathology sufficient to meet 
compensable ratings under both Codes is not demonstrated.  
Further, if the Board were to alternately rate the veteran's 
right knee disability under the provisions of Diagnostic Code 
5003, a rating in excess of 10 percent would not be 
assignable under the facts of this case.  Prior to August 26, 
2003 and from October 1, 2003, the veteran is not shown to 
have flexion limited to 60 degrees, or extension limited to 5 
degrees as described for 0 percent rating under Diagnostic 
Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2007).  The Board notes that prior to the October 2007 
VA examination, the veteran was not shown to have arthritis.  
The veteran's most recent October 2007 VA examination 
reflects 0 degrees extension and at least 117-120 degrees 
flexion in the right leg on repeated testing.  There was no 
evidence of increased pain on examination and there was no 
clinical evidence of reduced range of motion or function with 
repetition.  

In light of the foregoing, the Board finds that a higher 
evaluation is not warranted for right knee strain.  In making 
this determination, the Board has considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, there has been no 
demonstration of additional functional impairment so as to 
warrant a higher rating. 


C.  Conclusion

Prior to and from January 19, 2005, the preponderance of the 
evidence is against finding that the veteran's right ankle 
strain warrants a higher rating evaluation.  Prior to August 
26, 2003 and from October 1, 2003, the preponderance of the 
evidence is against finding that the veteran's right knee 
strain warrants a higher rating evaluation.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

Prior to January 19, 2005, an initial compensable evaluation 
for right ankle strain is denied.

From January 19, 2005, an initial rating for right ankle 
strain, in excess of 20 percent, is denied.

Prior to August 26, 2003 and from October 1, 2003, an 
increased rating for right knee strain, in excess of 10 
percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


